Citation Nr: 0113302	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-09 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable evaluation for impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel







INTRODUCTION

The veteran had active service from July 1952 until January 
1972.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO), which continued a 
noncompensable rating for the veteran's service-connected 
impotence.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The veteran is not shown to have deformity of the penis 
with loss of erectile power.


CONCLUSION OF LAW
The criteria for a compensable disability evaluation for 
impotence have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1- 4.14, 4.115b, 
Diagnostic Code 7522 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On behalf of the veteran, the veteran's representative argues 
that the veteran's impotence should be compensated under 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2000).  
Specifically, the veteran's representative argues that the 
veteran's impotence is most closely analogous to Diagnostic 
Code 7522, under which a 20 percent rating is assessed for a 
deformity of the penis with loss of erectile power.

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 § 3(a), 114 Stat. 2096 (2000).  In this 
regard, the veteran has been afforded VA examinations and his 
VA medical records have been obtained.  Upon denial of the 
claim, a Statement of the Case was issued to the veteran in 
March of 2000 that explained the basis for denial and what 
evidence was needed in order to substantiate the claim.  In 
short, the Board finds that no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  As such, the 
Board finds this claim ready for appellate review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.  

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, an April 1997 rating decision granted service 
connection for prostate cancer, rated under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528.  This rating decision also 
granted special monthly compensation for loss of use of a 
creative organ.  In a February 1999 rating decision, the RO 
evaluated the veteran's impotence as a separate disability 
under 38 C.F.R. § 4.115b, Diagnostic Code 7522 and assigned a 
noncompensable evaluation from November 1996.  A February 
2000 rating decision denied assigning a compensable rating 
for the veteran's impotence under Diagnostic Code 7522, 
because there was not evidence of deformity of the penis with 
loss of erectile power.  The veteran disagreed with that 
decision, and initiated this appeal.

Review of the pertinent evidence of record reveals an October 
1996 statement from the veteran discussing his impotence.  
The veteran stated that he noticed he had a small degree of 
impotence as early as the mid-1970's, but the veteran 
dismissed this as stress.  The veteran then said that his 
impotence became progressively worse until 1996, by which 
time he was completely impotent.  After being referred to a 
VA hospital, the veteran was informed he had prostate cancer.  
The veteran states that he had his prostate gland removed, 
and as a result he is impotent for the rest of his life.

The veteran underwent a VA examination in November of 1996.  
While the primary purpose of this examination was the 
veteran's health as effected by his June 1996 radical 
retropubic prostatectomy, the examiner did note that the 
veteran had a normal penis with descended bilateral 
testicles.  The examiner also noted that since his operation, 
the veteran was having trouble with erectile power, and that 
he has used a vacuum erect pump and intracavernosal 
injections without favorable results.  The examiner diagnosed 
adenocarcinoma of the prostate and erectile dysfunction.  

Another VA examination of the veteran was conducted in August 
of 1998.  The veteran complained of being impotent since his 
prostate surgery, and stated that his impotence does not 
allow for penetration or ejaculation.  The veteran stated 
that he had used injections, medications, and a pump without 
effect.  Physical examination of the veteran revealed a 
normal penis and testicles, with no hernia.  The examiner 
found no endocrine, neurologic, infectious, vascular, or 
psychological problems that he would attribute to the 
veteran's impotence.  No diagnosis with respect to the 
veteran's impotence was made.  

Also contained within the claims file are VA medical records 
from May 1996 to December 1999, addressing all of the 
veteran's medical concerns for that time period.  Relevant to 
this claim are records from October 1998 until December 1999 
dealing with the insertion and removal of a penile pump.  
These records indicate that after discussions with his 
physicians and exhaustion of other medical therapies, in 
October of 1998 the veteran underwent the surgical 
implantation of a penile pump in order to alleviate his 
impotence.  According to records, the implantation was 
successfully performed and the veteran tolerated the 
procedure well.  Records dated from May 1999 to July 1999 
indicate that the veteran developed problems with the 
implant.  These problems culminated in removal of the pump in 
late July of 1999.  Medical records of the penile prosthesis 
extraction procedure indicate that the veteran had purulent 
drainage from his midline in his scrotum.  This was felt to 
be an infection of his penile prosthesis.  Records indicate 
that the prosthesis was removed and that the veteran 
tolerated the procedure well, being discharged soon 
thereafter.

The veteran and his representative argue that the veteran's 
impotence is most closely analogous to 38 C.F.R. § 4.115b, 
Diagnostic Code 7522, which assigns a 20 percent disability 
rating where there is deformity of the penis with loss of 
erectile power.  However, a reading of Diagnostic Code 7522 
reveals that the primary component of the criteria is a 
deformity of the penis.  Simply put, Diagnostic Code 7522 
contemplates both deformity of the penis and loss of erectile 
power for a 20 percent rating.  The veteran has no deformity 
of the penis, as was noted by examiners in both the veteran's 
VA examinations of November 1996 and August 1998.  Without 
such evidence, a 20 percent evaluation under Diagnostic Code 
7522 is not warranted.  A noncompensable evaluation is 
assigned whenever evidence fails to show penile deformity 
together with loss of erectile power.  See 38 C.F.R. § 4.31.

This is not to say that, failing such deformity, impotence is 
not a compensated disability.  A footnote to Diagnostic Code 
7522 indicates that the disability is to be reviewed for 
entitlement to special monthly compensation under 38 C.F.R. 
§ 3.350.  In fact, the veteran has been granted special 
monthly compensation for his impotence under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a)(1), in the rating decision 
which addressed the issue in April 1996.  This compensation 
for loss of a creative organ remains in effect.  However, 
Diagnostic Code 7522 does not provide an additional basis 
upon which this veteran may be granted an increased rating.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
disability on appeal, including any effects on the veteran's 
earning capacity and his ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The Board has also considered all 
potentially applicable diagnostic code provisions, as well as 
any other pertinent aspects of 38 C.F.R. Parts 3 and 4.  
However, the Board finds that the veteran's impotence is 
appropriately rated as noncompensable, and the preponderance 
of the evidence is against a higher (compensable) rating at 
this time.  Should the veteran's disability picture change in 
the future, he may be assigned a compensable rating.  See 
38 C.F.R. § 4.1.  At the present time, however, there is no 
basis for a compensable rating.  The Board has considered the 
"benefit of the doubt" rule in rendering the foregoing 
decision, but there is not such a state of equipoise between 
the positive evidence and negative evidence so as to warrant 
an increased (compensable) rating.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Finally, the Board has considered whether the veteran is 
entitled to a compensable disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his impotence 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In short, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased (compensable) rating for impotence, on either a 
schedular or extra-schedular basis.  As such, the veteran's 
claim is denied.


ORDER

The claim for a compensable evaluation for impotence is 
denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

